Citation Nr: 1732945	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to October 17, 2016 and in excess of 30 percent from October 17, 2016 for traumatic arthritis with loose body of the right elbow.

2.  Entitlement to an increased rating higher than 10 percent for degenerative joint disease (djd) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board, but withdrew that request in November 2011.

In March 2015 and August 2016, the issues were remanded for further development.

In a February 2017 rating decision, the RO assigned a 30 percent rating for traumatic arthritis with loose body of right elbow (prior DC 5208), effective October 17, 2016; granted service connection for right elbow limitation of supination or pronoation with a 30 percent evaluation, effective February 13, 2009; and granted service connection for right elbow limitation of extension with a 10 percent, effective February 13, 2009.


FINDINGS OF FACT

1.  Prior to October 17, 2016, the Veteran's right elbow disability has been manifested by chronic pain and numbness, flexion limited to 90 to 110 degrees, extension limited to 10 to 12 degrees, and impairment of supination or pronation.

2.  From October 17, 2016, Veteran's right elbow disability has been manifested by chronic pain and numbness, flexion limited to 65 to 190 degrees, extension limited to 65 to 145 degrees, and impairment of supination or pronation.

3.  The djd of right knee is productive of pain and functional impairment; flexion is better than 60 degrees, and extension is better than 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2016, the criteria for a disability rating in excess of 20 percent for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5206, Plate I (2016).

2.  From October 17, 2016, the criteria for a disability rating in excess of 30 percent for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5206, Plate I (2016).

3.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5260-61, 5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 3.400 (o)(2) (2016).
Here, the Veteran's right elbow disability has been awarded staged ratings, and thus the Board will address the propriety of the rating at each stage one year prior to the February 2009 claim for a higher rating to determine whether and when an ascertainable increase has occurred.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as are the Veteran's disabilities, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran and his wife are competent to report symptoms observable by his and her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a).  The Board finds their statements credible as they are detailed and consistent.  (See March 2009, April 2009, and November 2009 Written Statements) (attesting to the right elbow condition impairing daily living of activities and increasing in severity).

II.  Right Elbow

The Veteran's right elbow disability has been rated under Diagnostic Code (DC) 5206 as 20 percent disabling prior to October 17, 2016 and 30 percent effective from October 17, 2016.  He was also awarded a separate 10 percent rating for limitation of extension of the elbow, effective February 13, 2009 under DC 5207.  He was also awarded a separate 30 percent rating for right elbow limitation of supination and pronation, effective February 13, 2009 under DC 5213.  38 C.F.R. § 4.71a, DCs 5206, 5207, and 5213.

The evidence shows that he is right-handed.  Therefore, his right elbow disability will be rated as his major or dominant extremity.  See 38 C.F.R. § 4.69.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71 , Plate I.

Under Diagnostic Code 5206, limitation of flexion to 70 degrees is assigned a 30 percent rating and limitation to 90 degrees is assigned a 20 percent for the major extremity.  Limitation of flexion to 55 degrees is assigned a 40 percent rating for the major extremity.  Limitation of flexion of the forearm to 45 degrees is assigned a 50 percent rating for the major extremity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of extension to either 45 or 60 degrees.  For a higher, 20 percent disability evaluation, there must be limitation of forearm extension to 75 degrees.  For a higher 30 percent disability evaluation for the major extremity, extension is limited to 70 degrees, and extension limited to 110 or greater warrants 40 and 50 percent, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5213, a 30 percent rating is assigned when the hand is fixed in full pronation and a 40 percent rating is assigned when the hand is fixed in supination or hyperpronation with respect to the major extremity.

Other applicable Diagnostic Codes are available for other impairment of the flail joint, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius.  With regard to ulnar neuropathy of the right upper extremity, the Veteran has been rated 40 percent and the Board denied his claim for a higher rating in August 2016.  There is no evidence of impairment with regards to these joints, and there is no evidence of elbow ankylosis.  As such, these codes (i.e., Codes 5202, 5208, 5209, 5210, 5211, 5212, 5213) are not the subject of the current appeal.

A March 2009 VA examination reflect complaints of pain, weakness, stiffness, swelling, lack of endurance, and locking.  He stated that his pain level is 9 out of 10 (10 being the worst).  He denied symptoms of locking, giving away, and fatigability.  Upon physical examination, there were signs of edema and tenderness, but no signs of effusion, weakness, subluxation, or guarding movement.  Elbow flexion was to 90 degrees with pain and extension of 12 degrees with pain; forearm pronation of 20 degrees with pain and forearm supination of 20 degrees to 30 degrees with pain.  The joint functions were additionally limited by pain and lack of endurance after repetitive use with no additional limitation in degrees.  He was diagnosed with traumatic arthritis with loose bodies of the right elbow.

An April 2009 VA examination shows elbow flexion of 105 degrees with pain and extension of 20 degrees with pain; forearm pronation of 45 degrees with pain and forearm supination of 50 degrees with pain.  Joint functions were additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use with no additional limitation in degrees.  He was diagnosed with reduced range of motion and decreased sensation.

A January 2015 x-ray reflects severe degenerative changes of the elbow with multiple-interarticular loose bodies.

A September 2015 VA examination reflects complaints of pain, numbness, extreme throbbing, and locking-up.  Upon physical examination, elbow flexion was 110 degrees with pain; extension was 10 degrees with pain; forearm supination was 25 degrees and forearm pronation was 50 degrees.  Functional loss consisted of griping, pushing, pulling, lifting, and carrying objects, which was considered "moderate."  There was objective evidence of localized tenderness and pain on palpation of the joint or associated soft tissue, but no crepitus.  He was able to perform repetitive testing with no additional functional loss or range of motion after three repetitions.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use because all three measurements were the same on examination.  There was no ankylosis, flail joint, joint, fracture, malaligned fracture, united fracture or impairment of supination or pronation.  There was no functional impairment that would equally be served by an amputation with prosthesis.

A January 2016 VA addendum medical opinion reflects that the traumatic arthritis with loose body of the right elbow and his right ulnar neuropathy impaired his ability to perform employment activities involving gripping, pushing, pulling, lifting, and carrying.

An April 2016 VA treatment record reflects that the he could flex his elbow to 100 degrees.

During a November 2016 VA examination, he reported constant right elbow pain and stiffness.  Flexion for the right elbow was 0 to 65 degrees; extension was 65 degrees to 0 degrees; forearm supination was 0 to 45 degrees; and forearm pronation was 0 to 40 degrees.  There was tenderness and weight bearing.  He was able to perform repetitive use testing with no additional functional loss.  Upon repetition, pain, weakness, and fatigability did not limit functional ability over a period of time.  There was no ankylosis, flail joint, joint fracture, malaligned fracture, united fracture or impairment of supination or pronation.  There was no functionally impairment that would equally be served by an amputation with prosthesis.  With regard to the Correia requirements, there was pain with active and passive range of motion (ROM).  There was also pain with non-weight bearing.  Passive ROM for flexion was 0 to 90 degrees; extension 90 to 0 degrees; supination from 0 to 60 degrees; and pronation from 0 to 55 degrees.  With regard to activities of daily living, he was unable to shave or dress himself and he could not lift, push, or pull no more than 10 lbs. for employment purposes.

An April 2017 VA treatment record reflects treatment for pain.  He wore an elbow brace at night and had steroid injections.

A June 2017 VA examination reflects complaints of pain.  Flexion was 0 to 190 degrees; extension was 145 to 0; forearm supination was 0 to 60; and forearm pronation was 0 to 60.  Functional loss was due to pain not ROM.  There was pain on weight bearing, tenderness, and crepitus.  He was not able to perform repetitive use testing with at least three repetitions.  The examiner stated that it would be impossible without resorting to mere speculation to indicate any additional ROM loss, pain, weakness, fatigability, compared to the VA examination findings during a flare-up over a period of time.  The examination was conducted during a flare-up with functional loss due to pain and fatigue.  There was a reduction in muscle strength.  There was no ankylosis, flail joint, joint, fracture, malaligned fracture, united fracture or impairment of supination or pronation.  He used a brace.  There was no functionally impairment that would equally be served by an amputation with prosthesis.  With regard to the Correia requirements, the contralateral joint was uninjured.  There was pain with active ROM, but no pain on passive ROM, weight bearing or non-weight bearing.  He was diagnosed with right elbow osteoarthritis with multiple large intra-articular loose bodies.

His SSA records reflect he was found disabled for osteoarthrosis and other allied disorders and essential hypertension as of December 6, 2016.  On the residual, physical, functional capacity assessment, he was found to have exertional, postural, manipulative, and handling limitations of the left upper extremity.  He could occasional lift 20 lbs. and frequently lift 10 lbs.  He could stand, sit, and walk for 6 to 8 hours.  The SSA also cited to redundant VA treatment records.

A rating in excess of 20 percent for his right elbow limitation of flexion prior to October 17, 2016, and a rating in excess of 30 percent from October 17, 2016 are not warranted.  While the Veteran has continued complaints of pain with limited motion of the right elbow, the disability is not shown from February 2008 to October 17, 2016 to result in a rating in excess of 20 percent for limitation of flexion or extension.  Indeed, the pertinent evidence for this rating period, the March 2009, April 2009, September 2015 VA examination reports, show right elbow range of motion limited to 10 to 12 degrees of extension and right elbow range of motion is limited to 90 to 110 degrees of flexion.  In order for a 30 percent rating to be assigned, flexion would have to be limited to at least 70 degrees, and extension would have to be limited to at least 75 degrees.

The Board further finds that there is no evidence in the file to warrant an increase in excess of the currently assigned 30 percent rating and 10 percent rating for limitation of flexion and extension for right elbow disabilities.  Indeed, the pertinent evidence for this rating period, the November 2016 and June 2017 VA examination reports, show right elbow range of motion limited to 65 to 145 degrees of extension and right elbow range of motion is limited to 65 to 190 degrees of flexion.  In order for a 40 percent rating to be assigned, flexion would have to be limited to at least 55 degrees and extension would have to be limited to at least 75 degrees.

Based on the evidence, both lay and medical, the Board finds that, for the entirety of the appeal period, the preponderance of the evidence is against a disability rating in excess of 20 percent prior to October 17, 2016 and 30 percent from October 17, 2016 for the Veteran's right elbow disability.  

The Board has also considered the effects of pain and weakness in evaluating the Veteran's right elbow disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, any additional limitation or functional loss/impairment, as described above, was noted and considered under the ROM testing.  As such, any additional limitation resulting from pain has been compensated for and reflected in the ratings assigned.

The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III. DJD of the right knee

The Veteran's right knee was rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  A separate rating of 10 percent for instability was also assigned under DC 5259 from September 7, 2015.  (See February 2016 rating decision).

Normal range of motion of the knee is defined as from 0 to 140 degrees (extension to flexion).  38 C.F.R. § 4.71a, Plate II.

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the right knee joint, this code is not applicable. 

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004). 

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2016), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Under that code, "slight" impairment is assigned a 10 percent rating, "moderate" impairment a 20 percent rating, and "severe" impairment a 30 percent rating.

The terms "mild," "moderate and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998). 

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R§ 4.71a, Diagnostic Code 5055.

Here, a March 2009 VA examination reflects complaints of pain, stiffness, swelling, lack of endurance, and locking.  He denied symptoms of giving away, fatigability, and dislocation.  X-rays revealed moderately advanced djd of the right knee.  He had a normal gait with no unusual shoe wear pattern.  There was edema, effusion, weakness, tenderness, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  Normal cruciate, collateral ligaments, and meniscus findings.  The range of motions were normal with flexion of 0 to 140 degrees with no pain and extension of 0 degrees with no pain.  The joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner diagnosed djd of the right knee. 

A treatment record from Wilson Orthopaedic Group noted that the Veteran had a right knee arthroscopy partial meniscectomy in 1976.  (November 2004; see also November 2016 VA examination).

A September 2015 VA examination reflects complaints of knee pain and flare-ups of the right knee.  Functional loss includes standing, locomotion, bending, squatting, and climbing stairs.  Flexion of the right knee was from 0 to 110 degrees; extension from 110 to 0 degrees.  No evidence of crepitus.  There was abnormal weight bearing and tenderness of the joint.  He was able to perform repetitive use testing upon three repetitions with no additional loss of function or range of motion.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use because all three measurements were the same on examination.  There was no ankylosis.  No history of effusion, lateral instability, or recurrent subluxation.  There was joint instability.  He had recurrent shin splints.  He had a scar from his knee surgery, but it was not painful or unstable.  

A January 2016 addendum medical opinion reflects that djd of the right knee impaired his ability to perform employment activities involving sitting, standing, going up and down stairs, bending, locomotion, and squatting.

A July 2016 VA treatment record reflects that his knee was swollen.

A November 2016 VA examination reflects complaints of stiffness, pain on weight bearing, tenderness, and functional loss of the right knee.  There were no reported flare-ups and objective evidence crepitus.  Flexion was 0 to 105; and extension was 105 to 0.  He was able to perform repetitive use testing with at least three repetitions with no additional functional loss.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no reduction in muscle strength, muscle atrophy, or ankylosis.  There was no history of recurrent effusion.  There was no joint instability or recurrent patellar dislocation.  He had a scar from his previous knee surgery that was 5 cm in length and 0.1 cm in width.  He did not use any assistive locomotive devices.  He would not be equally well served by amputation and prosthesis.  With regard to functional impairment, he could walk 50 yards before having to stop and rest; had difficulty climbing stairs or ladders; could sit for 30 minutes and stand for 15 minutes.  With regard to the Correia requirements, there was pain with active ROM (flexion) and on weight bearing, but no pain on passive ROM and non-weight bearing.  Passive ROM was flexion of 0 to 120 degrees and extension of 120 to 0 degrees.  Activities of daily living were not affected.

The Board finds that the symptomatology associated with his service-connected right knee disability nearly approximates, at most even with consideration of the functional effects and functional loss during a flare-up, a 10 percent evaluation, along with a separate 10 percent rating for instability, which as already been awarded.  The pertinent evidence of record shows that he has painful motion of the knee and some instability, albeit, not consistently.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A higher evaluation of 20 percent for limitation of flexion of the right knees unless the evidence shows a limitation of flexion from 16 to 30 degrees or a limitation of extension of between 15 and 19 degrees.  The evidence of record does not show that his flexion or extension of the left knee satisfies any requirement necessary for a 20 percent disability rating.  In fact in March 2009, he had normal range of motion; in September 2016 flexion was 110 degrees; and 105 degrees in November 2016.

Further, a separate rating is not warranted for his 5 cm in length and 0.1 cm in width scar from his right knee surgery because it is not unstable or painful.

The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III.  Extraschedular Consideration

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

The Board does not find that referral for an extraschedular rating is warranted. He complains of pain in his elbow and knees, and also of limited motion. His ambulation and ability to grasp and hold objects is affected.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the elbow, knee and leg provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a , DCs 5206, 5207, 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's bilateral knee or elbow disability, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115  .

Moreover, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. 
 § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

IV. Duties to Notify and Assist

The VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

The RO's March 2009 letter to the Veteran satisfied the duty to notify provisions §3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence. 

Additionally, the March 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for a higher rating. Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded multiple VA examinations in March 2009, April 2009, September 2015, November 2016, and June 2017 that are collectively adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, Further, the RO/AMC substantially complied with the prior remand directives by obtaining available treatment records and VA examinations that described all pathology and functional impairment associated with his service-connected right elbow and knee in compliance with the Correia requirements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).



ORDER

An increased rating in excess of 20 percent prior to October 17, 2016 and in excess of 30 percent from October 17, 2016 for traumatic arthritis with loose body of the right elbow is denied.

An increased rating higher than 10 percent for djd of the right knee is denied.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


